Citation Nr: 1425694	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-14 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an extension of the delimiting date beyond June 21, 2010 for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.  The Appellant in this case is his spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO in Boise, Idaho, currently has jurisdiction over the Appellant's education folder, and the Veteran's VA claims folder.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of this hearing is of record.  Further, the Appellant submitted evidence directly to the Board following this hearing, accompanied by a waiver of having such evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran was initially found to be entitled to a total rating based upon individual unemployability (TDIU) due to service-connected disability via an October 1997 rating decision, effective from May 14, 1996.  The Veteran was informed of this decision via correspondence dated October 28, 1997.

2.  A May 2000 Board decision found the Veteran was entitled to an earlier effective date of October 20, 1995, for assignment of TDIU.  A June 2000 rating decision effectuated that decision, and the Veteran was informed of that decision via correspondence dated June 21, 2010.

3.  The Appellant's initial application for DEA benefits was received in March 2008, and she was assigned a delimiting date of June 21, 2010, in which to use these benefits.

4.  The record does not reflect the Appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35 prior to the June 21, 2010, delimiting date.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond June 21, 2010 for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501 , 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046 , 21.3047 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education benefit claims, not the VCAA.  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  

In this case, the record does not reflect the Appellant's formal claim for DEA benefits under Chapter 35 was incomplete.  Moreover, it was acknowledged at the July 2012 hearing that the Appellant was aware of the reasons why her claim was denied below.  See Transcript p. 3.  In other words, she has indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board acknowledges that the Appellant indicated at her July 2012 hearing that there were outstanding medical records which showed she was treated for anxiety and depression during the period in question; and the record was kept open following the hearing for her to obtain this evidence.  However, in a subsequent statement she reported that the physician in question informed her that such records had been destroyed.  VA has no obligation to seek evidence which the claimant acknowledges does not exist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  She did obtain records from another medical care provider, which, as indicated in the Introduction, she submitted directly to the Board accompanied by a waiver of initial AOJ consideration of such.  The Appellant has not identified the existence of any other relevant evidence that has not been obtained or requested.

The Board also notes that, as detailed below, there is no legal basis to provide an extension of the delimiting date in this case.  The provisions of the VCAA have no effect on an appeal, as in the case here, where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. §§  21.1031(b) and 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the facts render the claimant ineligible for the claimed benefit under the law, as is the case here.

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  The Appellant has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include in her Notice of Disagreement, Substantive Appeal, and July 2012 Board hearing. 

With respect to the aforementioned July 2012 hearing, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the current appellate issue, and asked questions to clarify the Appellant's contentions.  Further, as noted above, it was indicated at this hearing that the Appellant had actual knowledge of the elements necessary to substantiate her claim.  Finally, neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the July 2012 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Basic eligibility for Chapter 35 (DEA) benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  In this case, the Veteran was initially found to be entitled to a TDIU due to service-connected disability via an October 1997 rating decision, effective from May 14, 1996.  The Veteran was informed of this decision via correspondence dated October 28, 1997.  Thereafter, a May 2000 Board decision found the Veteran was entitled to an earlier effective date of October 20, 1995, for assignment of TDIU.  A June 2000 rating decision effectuated that decision, and the Veteran was informed of that decision via correspondence dated June 21, 2010.

Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, of the United States Code, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a)(2)(iii). 

Educational assistance shall not exceed 10 years after one of the following last occurs: (i) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (ii) The date on which the Secretary determines the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 512(b)(1)(B)(i)(ii). 

The Appellant's initial application for DEA benefits was received in March 2008, and she was assigned a delimiting date of June 21, 2010, in which to use these benefits.  As this is 10 years from the date of notification of the rating decision which effectuated the October 1995 effective date for the Veteran's TDIU, this appears to be the latest delimiting date permitted under the law.

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. 
§ 21.3047(a)(2)(i). 

In this case, the record does not reflect the Appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35 prior to the June 21, 2010, delimiting date.  The Board acknowledges that the Appellant indicated at her hearing that she was being treated for anxiety and depression during this period, to include being prescribed medication.  Unfortunately, the medical records for this treatment are the ones that she was informed had been destroyed.  The records she was able to obtain show she was prescribed the medication Redux in 1997; and that she was evaluated for a murmur and suspected mitral valve prolapse in August 2002, for which testing showed evidence of very mild left atrial enlargement and mild mitral regurgitation, but no other impairment.  Nothing in these records demonstrates the Appellant had a physical or mental disability that prevented her from using her DEA benefits prior to the delimiting date.

The Board further notes that the Appellant's own statements and hearing testimony do not reflect her anxiety and depression, in and of themselves, prevented her from using her DEA benefits.  Rather, it reflects that these conditions were only one factor.  Moreover, she emphasized the fact she had to provide full-time assistance to the Veteran, her spouse, in light of his medical disabilities; as well as the fact she had to be the full-time parent to their daughter.  In addition, it was noted that she had many months of unused benefits by the time of the delimiting date.  

The Board is sympathetic to the Appellant's position and the contentions she has advanced in support of her claim.  However, the fact remains the law only provides for an extension of the delimiting date based upon her own physical or mental disability, and not that of the Veteran or anyone else for whom she provided the necessary care.  The Board does not dispute that these circumstances were difficult on the Appellant, to include efforts to obtain an education.  Nevertheless, the fact she was able to provide care for the Veteran and their child is evidence that her own anxiety and depression was not of such severity as to prevent her from seeking education.  Stated another way, the Appellant's arguments essentially constitute a theory of equitable relief, and it was acknowledged that such was the case at the July 2012 hearing.  See Transcript p. 5-6.   Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425  (1994).

In view of the foregoing, the Board finds that there is no legal authority to extend the Appellant's delimiting date for DEA benefits under Chapter 35 beyond the current delimiting date.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426  (1994).

ORDER

The appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


